Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 1 of 8 PageID 89



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

GREGORIO            HERNANDEZ-
CASTILLO,

            Petitioner,

v.                                 Case No:   2:19-cv-225-FtM-29MRM

KEVIN K. MCALEENAN, in his
official capacity as The
Acting   Secretary  of   the
Department    of    Homeland
Security, WILLIAM P. BARR,
in his official capacity as
the Attorney General of the
U.S., MARC J. MOORE, in his
official capacity as the
Miami,   FL   Field   Office
Director of U.S. Immigration
Customs and Enforcement, and
RONALD D. VITIELLO, in his
official capacity as Acting
Director of U.S. Immigration
and Customs and Enforcement,

            Respondents.


                           OPINION AND ORDER

     Petitioner     Gregorio     Hernandez-Castillo,     represented    by

counsel, filed a Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 with exhibits on April 10, 2019 (Doc. #1, Petition; Doc.

#1-2, Exhibits). Respondents filed a Response to the Petition with

exhibits on June 28, 2019 (Doc. #7, Response; Docs. #7-1 to #7-5,

Exhibits), to which Petitioner filed a Reply on August 2, 2019

(Doc. #9).
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 2 of 8 PageID 90



     Petitioner seeks habeas relief pursuant to 28 U.S.C. § 2241

from an order of removal from the United States.                      Petitioner

asserts     that   the    Immigration    Court    had   no     subject   matter

jurisdiction to order his removal, and therefore the order is a

nullity.     Respondents assert that the issue of the Immigration

Court’s jurisdiction is not within the jurisdiction of a federal

district court, only a federal appellate court.                For the reasons

set forth below, the Court dismisses the Petition for lack of

subject matter jurisdiction.

                                I. BACKGROUND

     Petitioner is a Mexican national who resides in Collier

County, Florida.         (Doc. #1, p. 2).      On April 7, 2015 the United

States Department of Homeland Security (DHS) issued Petitioner a

Notice to Appear (NTA) for a removal hearing.            (Doc. #1-2, p. 5).

Petitioner was served with the NTA on April 10, 2015, signed it,

and requested a prompt hearing.             (Id., p. 6; Doc. #7-2).            The

section of NTA identifying the date, time, and location of the

removal hearing provided “to be determined” and “to be set.”               (Doc.

#7-2, p. 1).       It is undisputed that the NTA did not state the

date, time, or place of the removal hearing elsewhere in the

document.

     On September 9, 2015, Petitioner was served with a Notice of

Hearing    (NOH)   which     included    the   date,    time    and    place   of

Petitioner’s removal hearing.           (Id.). (Doc. #7-3).           Petitioner



                                    - 2 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 3 of 8 PageID 91



appeared at his removal hearing, held on October 13, 2016.          (Id.).

On September 12, 2018, an immigration judge issued a final removal

order.    (Doc. #7-4).   On December 18, 2018, the immigration court

denied Petitioner’s motion to reopen the immigration proceedings.

(Doc. #7-5).

     Although Petitioner is not held in a detention facility, he

is subject to the final order of removal.          (Doc. #1 at 2).     The

parties do not contest that Petitioner is “in custody,” and the

Court finds the custody requirement is met for purposes of § 2241

habeas relief.    See Alvarez v. Holder, 454 F. App'x 769, 772 (11th

Cir. 2011).

     Petitioner contends that the immigration court did not obtain

jurisdiction over him because the NTA failed to specify a date,

time, or location for his removal hearing, and therefore the

resulting order of removal is legally void.            (Doc. #1, p. 2).

Respondent submits that the immigration court’s final order of

removal    is   legitimate    because     the   immigration    court   had

jurisdiction, despite the defective NTA.          (Doc. #7, pp. 3, 6).

More importantly for present purposes, Respondent asserts that a

federal district court does not have subject matter jurisdiction

to review a final order of removal, which solely lies within the

Eleventh Circuit Court of Appeals.        (Doc. #7, p. 2).




                                  - 3 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 4 of 8 PageID 92



                                II. ANALYSIS

      Before   the    Court   can   rule   on     the   merits   of   Hernandez-

Castillo’s § 2241 claim, the Court must inquire whether it has

subject matter jurisdiction. See Resendiz-Alcaraz v. Ashcroft, 383

F.3d 1262, 1266 (11th Cir. 2004).          The REAL ID Act of 2005 (RIDA),

covers judicial review of final immigration orders of removal.                8

U.S.C. § 1252.       The RIDA provides that the court of appeals holds

the “sole and exclusive means for judicial review of an order of

removal entered or issued” under the Act.               8 U.S.C. § 1252(a)(5).

Consequently,     “district     courts     lack     habeas   jurisdiction     to

entertain challenges to final orders of removal.”                Themeus v. U.S.

Dep’t of Justice, 643 F. App’x 830, 832 (11th Cir. 2016) (citing

Madu v. U.S.     Att’y Gen., 470 F.3d 1362, 1366 (11th Cir. 2006)).

      The RIDA does not, however, completely bar district courts

from hearing habeas petitions related to immigration proceedings.

“[A] petitioner who contests the very existence of an order of

removal does not seek ‘review of an order of removal’ within the

meaning of the REAL ID Act.”             Madu, 470 F.3d at 1366 (citing

Kumarasamy v. Att’y Gen., 453 F.3d 169, 172 (3d Cir. 2006).

Petitioner, relying on Madu 1 and Pereira v. Sessions, 138 S. Ct.


1 The immigration judge in Madu issued an order for voluntary departure “in
lieu of an order of deportation,” which would automatically become an order of
removal if the alien did not voluntarily depart. Id. at 1364. The alien claimed
he left, came back, was rearrested, and the government detained him to deport
him on the basis of the immigration judge’s “order of deportation.” Id. at
1364-65. The alien filed a § 2241 claim in district court, arguing that his
voluntary departure prevented the immigration court from ever issuing an order



                                    - 4 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 5 of 8 PageID 93



2105 (2018), 2 argues that no valid removal order exists because

the defective NTA deprived the immigration court of jurisdiction.

(Doc. #9, p. 3).        Without such a final order of removal, Petitioner

asserts    that    a    federal    district   court    has   subject     matter

jurisdiction because it is not reviewing an order of removal.

(Id.).

      Petitioner’s assertion of jurisdiction in a district court is

premised    on    the   position   that   a   defective   NTA    deprived   the

immigration court of subject matter jurisdiction, which in turn

would deprive the Court of Appeals of jurisdiction.                    “If [the

Immigration      Court]    never   had    jurisdiction    over   his    removal

proceedings to begin with, the entire proceeding—including the

final order of removal—would be invalid, and [the Eleventh Circuit]

would have no jurisdiction to entertain his petition.”                   Perez-

Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1153 (11th Cir. 2019).




of removal.    Id.   The government argued that the claim was essentially an
attack on the merits of the removal order and barred by RIDA. Id. The Eleventh
Circuit disagreed and remanded the petition back to the district court for an
evidentiary hearing to determine whether Madu had complied with the voluntary
departure order. The court reasoned if the condition precedent occurred—the
voluntary departure order did not convert to a final removal order—there was no
final order to review, and thus the petition was outside the scope of RIDA’s
jurisdictional bar. Id. at 1367.

2 The Supreme Court in Pereira held that a NTA that failed to designate the
specific time or place of a noncitizen's removal proceedings is not a “notice
to appear under section 1229(a)” of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA), and does not trigger the Act's stop-time
rule ending the noncitizen's period of continuous presence in the United States,
for purposes of the noncitizen's cancellation of removal eligibility. Id. at
2110.



                                     - 5 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 6 of 8 PageID 94



     Congress gave the Attorney General authority to establish

Immigration Court procedure.       8 U.S.C. § 1103(g)(2).      Under this

authority, “[j]urisdiction vests . . . when a charging document is

filed with the Immigration Court by the Service.”             8 C.F.R. §

1003.14.    An NTA is a “charging document.” 8 C.F.R. § 1003.13.

And, 8 U.S.C. § 1229(a)(1)(G)(i) requires that NTAs state “[t]he

time and place at which the proceedings will be held.”

     Despite 8 C.F.R. § 1003.14’s reference to “jurisdiction,”

most Circuits, including the Eleventh Circuit, hold that omission

of the date, time, and location of the removal hearing from an NTA

“does not deprive the immigration court of jurisdiction over

removal proceedings.”     Meza v. U.S. Att’y Gen., 789 F. App’x 790,

794-95 (11th Cir. 2019) (collecting cases) (noting that “eight

other Circuits have rejected the argument” that date, time, and

location in NTAs are also necessary to confer jurisdiction).           The

Eleventh Circuit has also held that § 1003.14 does not convey

subject matter jurisdiction, but is rather a “claim-processing

rule.” Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1155 (11th

Cir. 2019).    The Eleventh Circuit construes § 1003.14’s charging

document requirement as merely a procedural rule which “closely

resembles ‘Federal Rule of Civil Procedure 3, which provides that

‘[a] civil action is commenced by filing a complaint with the

court.’”   Id.    (citing Schlesinger v. Councilman, 430 U.S. 738,

742 n.5 (1975)) (noting “that Rule 3 defects have no impact on a



                                  - 6 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 7 of 8 PageID 95



court’s subject matter jurisdiction”).         Thus, Immigration Courts

have broad jurisdiction to “conduct proceedings for deciding the

inadmissibility or deportability of an alien,” granted by 8 U.S.C.

§ 1229a(a)(1), which is unchecked by 8 C.F.R 1003.14, and not

dependent on the NTA date, time, and location requirements of 8

U.S.C. § 1229(a)(1)(G)(i).       Id.   Recently, the Eleventh Circuit

reaffirmed that a petitioner’s arguments that an “I[mmigration]

J[udge] did not have jurisdiction over [the alien’s] removal

proceeding because her NTA was defective are foreclosed by our

precedent in Perez-Sanchez.”       Guanume v. U.S. Attorney Gen., 808

F. App'x 978, 979-980 (11th Cir. 2020).

     The   Court   finds   the   defective    NTA   did   not   divest   the

immigration court of subject matter jurisdiction.           Thus, because

Petitioner is subject to a removal order issued by a court with

subject matter jurisdiction, the RIDA divests a federal district

of jurisdiction to hear the Petition challenging the removal order.

Perez-Sanchez, 935 F.3d at 1155.          The Court therefore dismisses

Petitioner’s petition for lack of subject matter jurisdiction.

     Accordingly, it is hereby

     ORDERED:

     1.    Petitioner’s Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2241 (Doc. #1) is DISMISSED for lack of subject matter

jurisdiction.




                                  - 7 -
Case 2:19-cv-00225-JES-MRM Document 10 Filed 11/02/20 Page 8 of 8 PageID 96



     2.    The Clerk of Court shall enter judgment, terminate any

pending motions and close this file.

     DONE and ORDERED at Fort Myers, Florida, this           2nd    day of

November, 2020.




FTMP-1
Copies:
Counsel of Record




                                  - 8 -
